                            United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

GUADALUPE PINALES                                  §
                                                   §
V.                                                 §            CASE NO. 4:18CV478
                                                   §            (Judge Mazzant/Judge Nowak)
COMMISSIONER OF SOCIAL                             §
SECURITY ADMINISTRATION                            §

            MEMORANDUM REJECTING IN PART REPORT AND
       RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action, this

matter having been heretofore referred to the United States Magistrate Judge pursuant to 28 U.S.C.

§ 636. On August 23, 2019, the report of the Magistrate Judge was entered containing proposed

findings of fact and recommendations that the decision of the Administrative Law Judge be affirmed.

        The Court, having made a de novo review of the objections raised by Plaintiff, and noting

that the Commissioner did file a response to Plaintiff’s objections, finds as follows:

        Plaintiff’s objection is that the Magistrate Judge erred in concluding the ALJ did not fail to

incorporate residual functional capacity limitations related to Plaintiff’s severe impairments found

by the ALJ at step two. The Magistrate Judge noted that the ALJ found that Plaintiff had severe

impairments including bilateral carpal tunnel syndrome, migraine headaches, and a depressive

disorder. Plaintiff objects that no limitations were included in the residual functional capacity for

these severe impairments. An impairment that is found to be severe, by its own definition,

significantly limits an individual’s ability to perform basic work activities. Thus, the Court finds that

this error is not harmless and that substantial evidence does not support the ALJ decision and the

case should be remanded for further consideration.      Since the ALJ did not include these limitations
    or explain why these limitations were not included in Plaintiff’s residual functional capacity, the case

    must be remanded for further consideration and clarification. See Martinez v. Astrue, No. 2:10-

    cv102, 2011 WL 4128837, at *7 (N.D. Tex. 2011) Plaintiff’s objection should be sustained.

.           For the reasons set forth herein, the Court hereby rejects in part the findings and conclusions

    of the Magistrate Judge, as the findings and conclusions of this Court. It is therefore

            ORDERED that the case is REMANDED for further review pursuant to sentence four.

            IT IS SO ORDERED.

            SIGNED this 27th day of September, 2019.




                                            ___________________________________
                                            AMOS L. MAZZANT
                                            UNITED STATES DISTRICT JUDGE




                                                       2
